JUDGMENT

                                 Court of Appeals
                            First District of Texas
                                 NO. 01-14-00999-CV

              SAHAMI INVESTMENTS, LTD, Appellant/Cross-Appellee

                                           V.
      STATELY HOMES, LLC, THEODORE MORE, AND BRYAN PHILLIPS,
                       Appellees/Cross-Appellants

    Appeal from the 113th District Court of Harris County (Tr. Ct. No. 2014-12172)

       After due consideration, the Court grants the parties’ joint motion to dismiss this
appeal. It is therefore CONSIDERED, ADJUDGED, and ORDERED that the appeal be
dismissed.

       It is further ORDERED that costs incurred by reason of this appeal are taxed
against the party incurring same.

      It is further ORDERED that this decision be certified below for observance.

Judgment rendered May 12, 2015.

Judgment rendered by panel consisting of Justices Keyes, Bland, and Massengale.